UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05339) Concorde Fund, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 9/30/2014 Date of reporting period:9/30/2014 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND ANNUAL REPORT Dated September 30, 2014 November 7, 2014 Dear Shareholders, We are pleased to present the Annual report of Concorde Funds, Inc. for the fiscal year ended September 30, 2014. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, produced a net return of 7.00% for the 6 months ended September 2014, surpassing returns in most of the relevant benchmarks, and 16.29% for the fiscal year ending that same date. The Fund, which typically invests in a modest allocation to small and medium size equities, which have been struggling recently, while implementing a flexible all capitalization approach to value oriented equities, tends to emphasize larger cap companies. The fund had several holdings reach target valuations and market volatility created some new buying opportunities that had better risk/reward and the fund had a somewhat larger cash position than preferable, reflecting our more defensive mindset, which was a slight drag on performance. The current macroeconomic backdrop remains one that invokes a more defensive posture than normal, and that is reflected in the Fund’s bias to larger, and historically more stable, companies that would be expected to cope with difficult times better than smaller organizations. Annualized Annualized 6 Months* Full Fiscal Year* 5 Years Ending* 10 Years Ending* April 2014 Sept 2014 Oct 2013-Sept 2014 Sept 2014 Sept 2014 Concorde Value Fund 7.00% 16.29% 10.67% 4.22% S&P 500 6.42% 19.73% 15.70% 8.11% Russell 3000 Value Total Return 3.97% 17.66% 15.08% 7.79% Russell 2000 Total Return -5.46% 3.93% 14.29% 8.19% Lipper Multi-Cap Value 2.85% 15.68% 13.82% 6.98% NASDAQ Global Select Market 7.47% 19.65% 16.39% 9.38% * Source – Morningstar, Inc.; US Bancorp Fund Services, LLC Performance across the major S&P 500 market sectors fell in a narrow band of double digit annual gains, resulting in the positive total returns seen above for that index.The underperformance of smaller equities is reflected in the Russell 2000 index returns.Sectors which had double digit returns that were the lowest among all groups were consumer discretionary, energy, and telecom services.The Fund maintained less than index allocations for most of the year in telecom and close to index weightings in energy and consumer discretionary.Performance lagged in consumer discretionary, outperformed in telecom services and approximated the energy index results.In telecom services, our Directv position generated a significant gain as good performance was capped with a rise when an agreement to be purchased by AT&T was reached.Smaller positions established later in the year in Comcast and Verizon contributed modest negative and flat results respectively.Consumer discretionary results varied widely among the large number of Fund holdings.Ford Motor and International Speedway positions were established at attractive valuations; however, they exhibited negative returns in the initial holding period.Two long term Fund holdings, Walt Disney Co. and Hanesbrand produced the largest gains for the year as continued excellent company results, in addition to increasing investor awareness, pushed their stocks significantly higher.Lowes, Fortune Brands Home & Security, and Time Warner all had modest positive contributions to the performance for this sector. The energy holdings contributed a tightly grouped set of positive results in driving an industry return similar to the index results.Occidental Petroleum contributed the smallest gain yet we believe the recently announced reorganization plans are likely just the start of what could be several years of value enhancing changes.Kinder Morgan, which also announced a significant corporate consolidation, Devon Energy and Exxon Mobil all produced low double digit total returns.All of our energy positions were weak during the last quarter as commodity prices, particularly oil, dropped considerably.We believe our holdings should be able to weather this current weakness relatively well as a result of strong balance sheets and diversified operations. The Fund held smaller exposures in the healthcare and consumer defensive sectors than the typical market allocation during the year.Performance in healthcare exceeded the benchmark numbers and lagged in consumer defensive.Quest Diagnostics was sold during the year leaving two healthcare positions to contribute for the full period.HCA Holdings and Johnson & Johnson both appreciated significantly.HCA rose over 50% as increased traffic from new legislation and improving operating results gained favor with investors.The consumer defensive holdings also numbered only three stocks for the year as the Fund sold long time holding General Mills and added Unilever.General Mills had reached our fair valuation range and was struggling with growth.Unilever is seen as a better long term investment with both greater emerging market potential with diversified product offerings in both food and consumer personal products.Although international markets may be difficult in the short term, clearly potential is greater in many developed and emerging international markets.The other holding in this sector was AB Inbev, which contributed a solid mid-teens total return.We have taken significant profits in AB Inbev as it has risen the last two years but they are performing well and warrant a modest allocation. The Fund’s financial services holdings remained steady during the year and performed in line with a mid-teens positive contribution.Individual stock appreciation was very consistent among the holdings which are all in some segment of insurance.American International Group and Travelers, with an emphasis on property and casualty lines, continued to grow despite some slowdown in the firm pricing market of the last few years.The low interest rate environment also is restricting the investment income available for the large amount of assets held by these industry leaders.AON PLC, primarily involved in corporate insurance brokerage along with employee benefits consulting, continues to perform well globally and generates significant cash flow.First American Financial is seeing a slowdown in domestic residential mortgage refinancing being offset by the more profitable commercial real estate transaction business.The market price for First American is close to reaching our current valuation target and we are considering sale of at least part of the position. The industrial holdings had varied performance which when combined approximated the mid-teens performance of the S&P Industrials segment.United Parcel and United Technologies lagged the group as concerns of the sustainability of international growth weighed on these two global 2 businesses.Waste Management generated a slightly above group positive performance as results continued to grind higher with the economic and construction recoveries.Waste Management stock is approaching our fair valuation range and will be monitored closely.Finally, Union Pacific stock total return approached 40% for the year as economic growth spurred activity.In particular, incremental demand from oil production growth and competitive cost advantages over trucking added to revenue and profitability growth. Technology investments lagged modestly the strong returns provided by the sector within the S&P 500.Two stocks added during the year, IBM and NCR, underperformed in their initial short holding period.Both appear to be significantly undervalued based on conservative longer term prospects and fairly valued on current depressed operating results.Both companies are attempting transformations to businesses with higher service components and these changes create a short term lack of clarity.Microsoft, a long Fund holding, contributed an approximate 40% total return for the year as a change in leadership, good business results and continued focus on shareholder friendly capital management all attracted significant investor demand.We have taken some profits as the stock has appreciated, but a position is still warranted as our valuation target has also risen. Thank you for your continued support. We will continue to strive for the highest professional standards of performance and stewardship in the management of the Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 Concorde Value Fund Performance Comparison 9/30/2014 Value of $10,000 Invested on 9/30/2004 AVERAGE ANNUAL TOTAL RETURN 1 Year % 3 Years % 5 Years % 10 Years % NOTE: The Russell 3000 Value Index measures the performance of the Russell 3000 Index companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 consists of 500 selected stocks, most of which are listed on the New York Stock Exchange. It is a widely recognized unmanaged index of stock prices. Past performance is not predictive of future performance. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 CONCORDE VALUE FUND PORTFOLIO HOLDINGS BY SECTOR September 30, 2014 The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of September 30, 2014. 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES September 30, 2014 Fair Percent of Shares Value Net Assets COMMON STOCKS - 87.10% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % AUTOMOBILE MANUFACTURING Ford Motor Co. BREWERIES Anheuser Busch InBev NV - ADR (b) CABLE & OTHER SUBSCRIPTION PROGRAMMING Comcast Corp. DIRECTV (a) CLOTHING ACCESSORIES STORES Hanesbrands, Inc. COMPUTER SYSTEMS DESIGN SERVICES International Business Machines Corp. COMPUTER TERMINAL & OTHER COMPUTER PERIPHERAL EQUIPMENT MANUFACTURING NCR Corp. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Devon Energy Corp. Occidental Petroleum Corp. DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (c) DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS American International Group, Inc. Travelers Companies, Inc. DIRECT TITLE INSURANCE CARRIERS First American Financial Corp. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. (a) HOME CENTERS Lowe’s Companies, Inc. HOUSEHOLD PRODUCTS MANUFACTURING Unilever NV - ADR (b) The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) September 30, 2014 Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) INSURANCE AGENCIES & BROKERAGES Aon Corp. (c) $ % LINE-HAUL RAILROADS Union Pacific Corp. LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MOTION PICTURE & VIDEO PRODUCTION Time Warner, Inc. NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. PERIODICAL PUBLISHERS Time, Inc. PETROLEUM REFINERIES Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson RACETRACKS International Speedway Corp. SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. TELECOMMUNICATIONS RESELLERS Verizon Communications, Inc. WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. TOTAL COMMON STOCKS (Cost $6,502,924) PREFERRED STOCKS - 2.23% AIRCRAFT ENGINE & ENGINE PARTS MANUFACTURING United Technologies Corp. TOTAL PREFERRED STOCKS (Cost $266,972) The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) September 30, 2014 Fair Percent of Shares Value Net Assets REITS - 2.06% LESSORS OF NONRESIDENTIAL BUILDINGS Medical Properties Trust, Inc. $ % TOTAL REITS (Cost $257,976) ROYALTY TRUST - 3.89% COMMERCIAL & INSTITUTIONAL BUILDING CONSTRUCTION Texas Pacific Land Trust TOTAL ROYALTY TRUST (Cost $345,002) SHORT-TERM INVESTMENTS - 4.96% The STIC Prime Portfolio - Institutional Class, 0.01% (d) Fidelity Institutional Money Market - Select Class, 0.01% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $588,982) Total Investments (Cost $7,961,856) - 100.24% Liabilities in Excess of Other Assets - (0.24)% ) ) TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depositary Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2014 ASSETS Investments in securities, at fair value (cost $7,961,856) $ Dividend & interest receivable Prepaid expense Other asset TOTAL ASSETS LIABILITIES Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock $ Undistributed net investment loss ) Accumulated undistributed net realized gain Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2014 Investment Income Dividends (net of foreign withholding taxes of $5,118) $ Interest Total investment income Expenses Investment advisory fees (Note 5) Administration fees Fund accounting fees Professional fees Transfer agent fees Other expenses Printing, postage and delivery Custody fees Directors fees Insurance expense Federal and state registration fees Total expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN FROM INVESTMENTS Net realized gain from investments in securities Net increase in unrealized appreciation on investments in securities NET REALIZED AND UNREALIZED GAIN FROM INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended Sept. 30, 2014 Sept. 30, 2013 INCREASE IN NET ASSETS FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gain from investments Unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS-NET (Note 3) ) ) Total increase in net assets NET ASSETS Beginning of year End of year (including undistributed net investment income (loss) of ($13,524) and $25,654, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Year Ended September 30, PER SHARE OPERATING PERFORMANCE(1): Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) — — — Total distributions ) ) — — — Net asset value, end of year $ TOTAL RETURN % % % )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets %) %) %) Portfolio Turnover 32
